Citation Nr: 0631103	
Decision Date: 10/03/06    Archive Date: 10/10/06

DOCKET NO.  03-37 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability rating in excess of 60 percent 
for asbestosis. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel







INTRODUCTION

The veteran served on active duty from August 1941 to August 
1947.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an October 2000 rating decision of the VA 
Regional Office (RO).  In that decision, the RO granted 
service connection for asbestosis and assigned a 
noncompensable disability rating, effective May 1998.  The 
appellant filed a notice of disagreement; seeking a 60 
percent disability rating for service-connected asbestosis.  
In July 2003, the RO granted an increased evaluation of 60 
percent for asbestosis, effective May 1998.  The veteran 
thereafter filed a notice of disagreement, contending that a 
100 percent rating was appropriate for his disability.  

In October 2004, the Board remanded the claim for further 
development.  The claim was subsequently remanded again in 
January 2006.  As will be explained below, the Board finds 
that the requested development has not been fully undertaken.  
Thus, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The Board remanded this claim in October 2004, requesting 
that the veteran's asbestosis be medically evaluated in the 
context of the applicable rating criteria found at 38 C.F.R. 
§ 4.97, Diagnostic Code 6833.  Specifically, the Board 
requested that the clinical analysis of the veteran's 
pulmonary disease include findings on each of the following:  
Forced Vital Capacity (FVC); Diffusion Capacity of the Lung 
for Carbon Monoxide by the Single Breath Method (DLCO); 
maximum exercise capacity results; and, the presence or 
absence of cor pulmonale, pulmonary hypertension, and the 
necessity for oxygen therapy.  In January 2006, the Board 
reviewed the veteran's appeal and determined that the 
veteran's December 2004 VA examination report did not include 
the actual tests results for the pulmonary function test 
(PFT) performed.  The Board concluded that the medical 
evidence of record was inadequate for purposes of evaluating 
the severity of the veteran's asbestosis, and that a remand 
was required by law.  See 38 C.F.R. § 4.2 (2006); see also, 
Stegall v. West, 11 Vet. App. 268 (1998).  

Pursuant to the January 2006 remand, the veteran underwent a 
VA examination in April 2006.  He subsequently underwent 
pulmonary function testing.  An April 14, 2006 addendum to 
the veteran's VA examination notes that the veteran was very 
cooperative during the pulmonary function test, and further, 
than no request was made to repeat the study.  However, the 
April 25, 2006 PFT technician's report noted that the 
veteran's results were "difficult to believe unless there 
was a lack of seal of mouth/nose during the procedure."  The 
PFT technician stated that the Chief Technologist of 
Pulmonary Function reviewed the veteran's results and was 
unable to make sense of them.  No diagnostic impressions were 
made.  The PFT technician recommended repeat testing.  

Where the Diagnostic Code provides more than one rating 
requirement to assess the severity of a disability, only one 
disjunctive "or" requirement must be met in order for an 
increased rating to be assigned.  See Johnson v. Brown, 7 
Vet. App. 95 (1994).  Diagnostic Code 6833 provides for 
several disjunctive requirements to assess the severity of 
service-connected asbestosis; however, pulmonary function 
testing performed in April 2006 did not produce a reliable 
value for the veteran's Forced Vital Capacity (FVC).  
Therefore, the medical evidence of record is inadequate for 
purposes of assessing the severity of the veteran's service-
connected asbestosis, and a remand is required by law.  See 
38 C.F.R. § 4.2 (2006); see also, Stegall v. West, 11 Vet. 
App. 268 (1998).  

While the Board regrets the further delay that remand of this 
case will cause, it recognizes that due process 
considerations require such action.  Accordingly, this matter 
is remanded to the RO via the Appeals Management Center in 
Washington, D.C. for the following action: 





1.  The RO is requested to forward the 
veteran's claims folder to the examiner 
who conducted the April 2006 VA 
examination (or a suitable substitute if 
this individual is unavailable) for an 
addendum.  The examiner is requested to 
again review the claims folder.  The 
examiner should obtain any tests or 
studies deemed necessary for an accurate 
assessment, to include: Forced Vital 
Capacity (FVC), Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single 
Breath Method (DLCO), maximum exercise 
capacity, evidence of cor pulmonale, 
pulmonary hypertension, and whether it is 
necessary for the veteran to have 
outpatient oxygen therapy. See 38 C.F.R. 
§ 4.97, Diagnostic Code 6833.  Negative 
findings should be reported.  If it is 
impossible to report on these findings, 
repeat testing should be conducted.

2.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues on 
appeal.  If any benefits sought remain 
denied, the claimant should be provided a 
supplemental statement of the case and 
given the opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


